Summary of Guaranty Contract of Maximum Amount ( the “Contract”) Entered into by
and between BAK International (Tianjin) Limited (the “Guarantor”) and Shenzhen
Caitian Branch, Bank of Communications (the “Creditor”) on April 26, 2009


Main contents:
Ø     Guaranty Contract number: 4431702009B100000000;
Ø     Bak International (Tianjin) Limited undertakes to assume joint and several
liabilities for Shenzhen BAK Battery Co., Ltd (the “Obligor”)’s indebtedness
towards Bank of Communications under the Comprehensive Credit Facility Agreement
of Maximum Amount (reference no.: 4431702009C000000000) from March 25, 2009
to March 25, 2010, and the maximum amount secured is RMB 200 million.
Ø     Guaranty Responsibility: The guaranty under this Contract shall be
guaranty with joint and several liabilities. The guarantor is obligated to pay
off the debt in the event the obligor is unable to pay off the debt (including
the creditor declares the debt becomes mature in advance to its original expiry
date due to default of the obligor or the guarantor).
Ø     Scope of Guaranty: The guaranty shall cover all of the loan principal,
interest, penalty interest, breach of contract compensation, damages,
undertaking fee and all the expenses such as litigation cost, lawyer’s fee,
notification cost and public notice cost etc. which is incurred to the Creditor
in realizing its creditor’s right.
Ø     Guaranty period: The guaranty period is from the effective date of this
Contract to two years after the expiry of the term of the Credit Facility
Agreement and relevant agreement entered into under the Credit Facility
Agreement.


Headlines of the articles omitted:
Ø     Termination and explanation
Ø     Payment on demand
Ø     Declaration and guaranty of the Guarantor
Ø     Obligations of the Guarantor
Ø     Agreement of Bank Sequestrate Deposits
Ø     Disputation settlement
Ø     Supplement articles

 
 

--------------------------------------------------------------------------------

 